JENNIFER WALKER ELROD, Circuit Judge,
specially concurring:
Although we affirm the district court’s decision on a separate ground, the issue on which the district court ruled and that the parties extensively briefed on appeal is whether a plaintiff must prove that the defendant acted with discriminatory intent to succeed on a claim for “interference” with an FMLA entitlement pursuant to § 2615(a)(1). Keppel Amfels would have us answer this question based on the label that we use to describe the claim: specifically, whether we call it “prescriptive” or “proscriptive.” In my view, however, these labels have become more distracting than helpful, and have resulted in unnecessary confusion. I write separately to emphasize that, under our existing precedent, the critical inquiry is not what name we use to describe a plaintiffs § 2615(a)(1) claim; rather, it is whether the claim, by its nature, arises from the denial of a substantive FMLA entitlement.
We have used the terms “prescriptive” and “proscriptive” to describe the FMLA’s prohibited acts provisions.1 See, e.g., Elsensohn v. St. Tammany Parish Sheriff’s Office, 530 F.3d 368, 372 (5th Cir.2008); Haley v. Alliance Compressor LLC, 391 F.3d 644, 649 (5th Cir.2004). In general, the term “prescriptive” refers to the substantive FMLA rights an employer owes its employees. See Hunt v. Rapides *349Healthcare Sys., LLC, 277 F.3d 757, 763 (5th Cir.2001). An employer’s “proscriptive” obligations, on the other hand, bar it from “penalizing an employee for the exercise of FMLA rights.” Id. at 763. Unfortunately, however, our use of these terms is somewhat inconsistent across cases.2 Thus, while the proscriptive and prescriptive labels have utility — particularly in the context of the individual cases in which they appear — it is difficult to distinguish FMLA claims based on these terms alone.
More important than the labels that we have used is the substantive analysis that we have applied in evaluating a plaintiffs FMLA claims.3 Review of the relevant ease law reveals an underlying principle: whatever they are called, claims that arise from the deprivation of an FMLA entitlement do not require a showing of discriminatory intent, whereas claims that arise from alleged retaliation for an employee’s exercise of FMLA rights do. Nero and Chaffin illustrate this principle in action. Compare Nero v. Indus. Molding Corp., 167 F.3d 921, 927 (5th Cir.1999), with Chaffin v. John H. Carter Co., Inc., 179 F.3d 316, 319 (5th Cir.1999),4 partially abrogated on other grounds by Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 146-49, 120 S.Ct. 2097, 147 L.Ed.2d 105 (2000).
*350In Nero, a plaintiff argued that his termination during FMLA leave constituted an unlawful interference with his right to reinstatement. 167 F.3d at 927. The defendant attempted to pigeonhole the plaintiffs claim as one for retaliation, arguing that Nero could not recover because there was no evidence of intent. Id. at 926-27. But this reflected “a misunderstanding of Nero’s claim.” Id. at 927. “Nero argued repeatedly and clarified at trial that he is ‘not saying he got fired because of taking the leave.’ Rather, Nero argued consistently throughout trial that ‘the crux of the claim [is that] he wasn’t restored’ to his job.” Id. The court held that Nero need not prove intent: “Because the issue is the right to an entitlement, the employee is due the benefit if the statutory requirements are satisfied, regardless of the intent of the employer.” Id. (emphasis added) (quoting Hodgens v. Gen. Dynamics Corp., 144 F.3d 151, 159-60 (1st Cir.1998)). The court declined “to consider further [the defendant’s] immaterial argument” on intent and upheld a jury verdict on Nero’s FMLA claim. Id.
In Chaffin, on the other hand, the plaintiff made “no claim that [the defendant] denied her a substantive entitlement under the FMLA. Rather, she contended] that [the defendant] punished her for exercising her right under the FMLA to take leave.” 179 F.3d at 319. The court imposed an intent requirement, holding that “when direct evidence of discrimination is lacking, the McDonnell Douglas organizational framework applies to claims that an employee was penalized for exercising rights guaranteed by the FMLA.” Id. The court expressly noted that its decision did not “extend to alleged deprivations of substantive rights under the FMLA.” Id. at 319 n. 13. Ultimately, the plaintiff’s claim failed because she could not counter the defendant’s evidence of a legitimate, nondiscriminatory reason for her termination. Id. at 321.
Viewed together, these cases illustrate that a plaintiff need only prove intent when her claims arise out of alleged punishment for the exercise or attempt to exercise an FMLA right.5 Other cases decided by this court reinforce the same principle. See, e.g., Hunt, 277 F.3d at 763-71 (analyzing a plaintiffs claim for failure to award an FMLA entitlement separately from her retaliation claim, imposing the McDonnell Douglas burden-shifting regime only in the context of the latter); Mauder, 446 F.3d at 579-85 (same). So do cases in our sister circuits. For example, the Tenth Circuit has explained, “[i]f an employer interferes with the FMLA-created right to medical leave or to reinstatement following the leave, a deprivation of this right is a violation regardless of the employer’s intent.” Smith, 298 F.3d at 960 (emphasis added).6 In the *351joint employment context, the Sixth Circuit has likewise noted that an “employer’s intent is not directly relevant to the entitlement inquiry.” See Grace v. USCAR, 521 F.3d 655, 670 (6th Cir.2008) (citing Edgar v. JAC Prods., 443 F.3d 501, 507 (6th Cir.2006)).
Applying these principles to this case, I would look to the substance of Cuellar’s claim to determine whether it arises from the deprivation of an FMLA entitlement or from punishment exacted for her exercise of an FMLA right.7 Here, Cuellar alleges that she was denied a substantive FMLA right: reinstatement after maternity leave. Keppel Amfels emphasizes that, as a secondary employer, it had no obligation to provide reinstatement without a request from Perma-Temp. But Keppel Amfels did have a responsibility not to interfere with Cuellar’s substantive FMLA right for Perma-Temp to make such a request. Indeed, that is the crux of Cuel-lar’s § 2615(a)(1) claim: “Keppel Am-fels’[s] actions ... convinced both Perma-Temp and Cuellar it was fruitless to refer her back to Keppel Amfels for reinstatement.” In my view, then, Cuellar need not prove intent to succeed on her § 2615(a)(1) claim and the district court’s application of the McDonnell Douglas burden-shifting regime was improper. That said, I agree that Cuellar cannot state a genuine issue of material fact even absent an intent requirement. For this reason, I join fully in the court’s opinion.

. The First and Fourth Circuits also use these terms. See, e.g., Hodgens v. Gen. Dynamics Corp., 144 F.3d 151, 159-60 (1st Cir.1998); Yashenko v. Harrah's NC Casino Co., LLC, 446 F.3d 541, 546 (4th Cir.2006).


. At times, we have classified claims pursuant to § 2615(a)(1) as "prescriptive” and those pursuant to § 2615(a)(2) as "proscriptive.” See, e.g., Haley, 391 F.3d at 649 ("claims for violations of [substantive-FMLA] rights invoke entitlement or interference theories and are brought under § 2615(a)(1),” whereas "[c]laims for violations of these rights are brought under § 2615(a)(2)”); Williams v. Lyondell-Citgo Ref. Co., Ltd., 247 Fed.Appx. 466, 468 n. 1 (5th Cir.2007) (The FMLA "has one provision granting prescriptive or substantive rights, and one granting proscriptive rights. See § 29 U.S.C. 2615(a)(1) (granting prescriptive rights); 29 U.S.C. § 2615(a)(2) (granting proscriptive rights).”).
At other times, however, we have described different substantive provisions of the FMLA — such as 29 U.S.C. § 2612(a)(1)(D)'s requirement that an employer allow for up to twelve weeks of leave—as "prescriptive,” and the prohibitions in both § 2615(a)(1) and § 2615(a)(2) as "proscriptive.” See, e.g., Elsensohn, 530 F.3d at 372; Hunt, 277 F.3d at 763.
Moreover, we have sometimes used the "interference” and "retaliation” labels favored by our sister circuits to describe a plaintiff's FMLA claims. See, e.g., Bell v. Dallas Cnty., 432 Fed.Appx. 330, 334 (5th Cir.2011); Baham v. McLane Foodservice, Inc., 431 Fed.Appx. 345, 347 n. 1 (5th Cir.2011); see also Stallings v. Hussmann Corp., 447 F.3d 1041, 1051 (8th Cir.2006) (calling claims under the two prongs of § 2615(a) "interference” and "retaliation” claims, respectively); Harris v. Metro. Gov’t of Nashville & Davidson Cnty., Tenn., 594 F.3d 476, 482 (6th Cir.2010) (same); Kauffman v. Fed. Exp. Corp., 426 F.3d 880, 884 (7th Cir.2005) (same); Smith v. Diffee Ford-Lincoln-Mercury, Inc., 298 F.3d 955, 960 (10th Cir.2002) (same); Strickland v. Water Works & Sewer Bd. of Birmingham, 239 F.3d 1199, 1206 n. 9 (11th Cir.2001) (“While the FMLA does not clearly delineate these two claims with the labels 'interference' and retaliation,’ those are the labels courts have used in describing an employee's claims under the Act.” (citing O’Connor v. PCA Family Health Plan, Inc., 200 F.3d 1349, 1352 (11th Cir.2000))).


. Cf. Mellen v. Trustees of Boston Univ., 504 F.3d 21, 26-27 (1st Cir.2007) ("[W]hat matters is 'whether the plaintiff is, at bottom, claiming that the employer denied his or her substantive rights under the FMLA or that the employer retaliated against him or her for having exercised or attempted to exercise those rights.’ ” (quoting Colburn v. Parker Hannifin/Nichols Portland Div., 429 F.3d 325, 332 (1st Cir.2005))).


. It is worth noting that Chaffin is one of the many cases that articulates the prescriptive/proscriptive distinction between FMLA claims. The case attributes the requirement not to "interfere with, restrain, or deny the exercise of ... any right” to § 2615(a)(2) rather than § 2615(a)(1), where it actually appears, making it difficult to determine which provision the court considered “proscriptive.” Chaffin, 179 F.3d at 319 n. 6.


. In my view, Nero and Chaffin are not in conflict, but rather address different sides of the FMLA coin. In any event, because Nero (decided on March 2, 1999) predates Chaffin (decided on June 22, 1999), we are bound by the rule of orderliness to follow Nero with respect to any irreconcilable differences between the two decisions. See, e.g., McClain v. Lufkin Indus., 649 F.3d 374, 385 (5th Cir.2011) (“This court's rule of orderliness prevents one panel from overruling the decision of a prior panel.”).


. See also Scruggs v. Carrier Corp., 688 F.3d 821, 825 (7th Cir.2012) ("An interference claim does not require an employee to prove discriminatory intent on the part of the employer; rather, such a claim 'requires only proof that the employer denied the employee his or her entitlements under the Act.’ ” (quoting Shaffer v. Am. Med. Ass’n, 662 F.3d 439, 443 (7th Cir.2011))); Stallings, 447 F.3d at 1050 ("This court has recognized that an employee can prove interference with an FMLA right regardless of the employer’s intent.” (citation omitted)); Colburn, 429 F.3d at 332 ("[Our] approach to an FMLA claim of retali*351ation is to permit ... the ultimate burden of proof [to remain] on the plaintiff.... In contrast, employer motive plays no role in a claim for substantive denial of benefits.” (emphasis added) (citations omitted)).


. It can be difficult to determine whether a claim arises from the denial of a substantive entitlement or, instead, from a theory of discrimination or retaliation, especially in the joint employment context. See, e.g., Stacy A. Manning, Application of the Interference and Discrimination Provisions of the FMLA Pursuant to Employment Termination Claims, 81 Chi.-Kent L.Rev. 741, 748 (2006) ("The inconsistency as to which provision — and therefore which standard — to apply exists between the district and circuit courts, within the individual circuit courts, and among all of the circuit courts.”). This is especially true when an employer terminates its employee's position during an FMLA-protected leave, as "both of the Prohibited Acts provisions are at issue ... while some courts have concluded that an analysis of the interference provision governs this fact pattern, other courts have concluded that an analysis of the discrimination provision is appropriate.” Id. at 742; see also Colburn, 429 F.3d at 330 ("Notably, however, there is no clear demarcation in § 2615 between what is 'interference' and what is 'discrimination,' and the terms overlap in some situations.”).